4 So.3d 702 (2009)
Fredis TORRES, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D08-4786.
District Court of Appeal of Florida, First District.
February 19, 2009.
Fredis Torres, pro se, Petitioner.
Bill McCollum, Attorney General, and Natalie D. Kirk, Assistant Attorney General, Tallahassee, for Respondent.
PER CURIAM.
The petition seeking a belated appeal of the judgment and sentence rendered February 19, 2008, in Okaloosa County Circuit Court case number 07-CF-1025-C, is granted. Upon issuance of mandate, a copy of this opinion shall be provided to the clerk of the circuit court for treatment as a notice of appeal. See Fla. R.App. P. 9.141(c)(5)(D). If petitioner qualifies for the appointment of counsel, the circuit *703 court is directed to appoint counsel to represent him on appeal.
VAN NORTWICK, PADOVANO, and CLARK, JJ., concur.